Citation Nr: 1411074	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability, claimed as degenerative joint disease, to include as secondary to service-connected residuals of fragment wound with muscle damage. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fragment wound with muscle damage. 

3.  Entitlement to service connection for a left shoulder disability, claimed as degenerative joint disease, to include as secondary to service-connected residuals of fragment wound with muscle damage. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fragment wound with muscle damage. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to March 1970.  Among his awards, he is the recipient of a Purple Heart. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2014, additional evidence was associated with the Veteran's claims file.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, as the Board is taking favorable action with the claims decided herein and remanding the outstanding claims, there is no prejudice to the Veteran to proceed with the appeal.   38 C.F.R. §§ 19.37, 20.1304 (2013).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In November 2013, the Veteran sought to reopen his claim for service connection for a left knee disability and increase the disability evaluation for service-connected residuals of fragment wounds to the left thigh disability.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The issues of service connection for a left shoulder disability, a right knee disability, a low back disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for a left shoulder disability finding that the evidence did not demonstrate that it was related to service-connected residuals of fragment wound or to service.  The pertinent evidence included a February 2006 VA examination report noting that it was more likely that the Veteran's left shoulder disability was due to his 1988 home accident as the examiner was not able to state with any reasonable certainty that the left shoulder disability was due to shrapnel injury. 

2.  Evidence received since the June 2006 rating decision includes a July 2010 VA treatment record noting left shoulder degenerative joint disease possibly secondary to shell fragment wound. 

3.  The new evidence, possibly indicating a link between the Veteran's left shoulder disability and service-connected residuals of fragment wound, raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.   

4.  In a June 2006 rating decision, the RO denied service connection for a right knee disability finding that there was no evidence that it was related to service-connected residuals of fragment wound or to service.

5.  Evidence received since the June 2006 rating decision includes an August 2006 VA examination report noting significant arthritis of the right knee and also significant calf atrophy due to the peritoneal nerve injury. 

6.  The new evidence, possibly indicating a link between the Veteran's right knee and service-connected residuals of fragment wound, raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.   


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The June 2006 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August 2006 VA examination report and July 2010 VA treatment were not previously of record.  Presuming their credibility for the limited purpose of establishing whether new and material evidence has been received, these VA records raise a reasonable possibility of substantiating the claims of service connection for a left shoulder disability and right knee disability.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible).  Accordingly, the claims are reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a left shoulder disability is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a right knee disability is granted.


REMAND

The Veteran contends that his right shoulder disability is due to shrapnel wounds in the right arm, his low back disability is due to light weapons attack, his left shoulder disability is due to shell fragment wound to the left shoulder status-post surgeries, and his right knee disability is due to his service-connected right leg disability.  While the Veteran was afforded an examination in February 2006 for his left shoulder as outlined above, he has not been provided examinations that specifically address the etiology of the claimed disabilities, to specifically include whether they are due to a service-connected disability or to service.  Additionally, since the February 2006 examination report regarding the left shoulder disability, additional pertinent evidence has been obtained which has not been considered by an examiner.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his claimed disabilities.  

While this case is on remand, any pertinent outstanding medical records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain any pertinent outstanding medical records.  All efforts to obtain additional evidence must be documented in the claims folder. 

If the AMC/RO is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. 
§ 3.159(e)(1)  (2013).

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left shoulder disability, right knee disability, low back disability, and right shoulder disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current left shoulder disability, right knee disability, low back disability, and right shoulder disability had its onset in service, or is otherwise related to the Veteran's military service, to include  service in combat.

The examiner must also determine if any the claimed disabilities was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a service-connected disability, to include residuals of fragment wound with neuropathy.  If the examiner determines that a claimed disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the claimed disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


